DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Note that the phrase “actuation mechanism for moving…” in claim 16 is NOT deemed to invoke 112(f) because actuation mechanisms are known structural features in the art and are not considered a placeholder for “means” as a nonce term.


Claim Objections
Claim 16 is objected to because of the following informalities:  the claim should include the word “to” between the words “prosthesis” and “enter” in line 14.  Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  the claim should be consistent in the term “valve-cover” versus “valve cover” – all instances should either use the hyphen between the words or present the phrase as two words with the space in-between.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-18, 21, and 26-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0298931 to Quadri et al. (hereinafter “Quadri”).
Regarding claim 16, Quadri discloses (see abstract; Figs. 1-17F; and [0035]-[0117]) a transcatheter ([0072]) delivery system (Figs. 11A-17F, specifically 238 in Figs. 15A-H) for a self-expandable heart valve prosthesis comprising (see Figs. 15A-H): a handle (see [0105], "delivery device manipulated and operated", it is inherent that there is a handle extending outside the body which is grasped by the surgeon to allow manipulation and operation of the device within the body); a hollow shaft (300); a distal tip (276); an actuation mechanism for moving the self-expandable valve prosthesis towards the distal tip or the handle (see Figs. 15C-H, [0105], and Figs. 14G-K), the hollow shaft configured to slidingly receive the self-expandable valve prosthesis in a compressed state (see Figs. 15C-H); and a valve prosthesis crimping tool (Figs. 15A-H) including, a hollow conical element (funnel portion 315); a detachable (see [0100]) transfer tube (loading tube portion 320); and a pulling device (pull member 260), wherein the hollow conical element is configured to allow the self-expandable valve prosthesis enter in an expanded state through a base of the hollow conical element (see Figs. 15A-B and [0101]), and enter the transfer tube in the compressed state (see Figs. 15A-B and [0101]-[0102]), and wherein the self-expandable valve prosthesis is configured to be pulled by the pulling device when crossing the hollow conical element and entering the detachable transfer tube (see Figs. 15A-B and [0101]-[0102]), the detachable transfer tube configured to be temporarily connected to the hollow conical element (see [0100]).
Quadri further discloses (claim 17) a transfer tube secure cap (o-ring 270) configured to be temporarily connected to the detachable transfer tube (see Figs. 15A-E & [0105] &  Figs. 14A-H & [0085]/[0092]); (claim 18) a valve cover (circumferential skirt 284) that is located between the hollow shaft and the distal tip (see Figs. 15G-H, 14F, & [0088]; alternatively, the valve-cover can be considered the portion of outer sheath 300 comprising the portion of sheath 300 distal to and including raised portion 306 and seat 308 since Applicant's specification contemplates that the hollow shaft and the valve-cover can be obtained from a single piece of tube at page 13 of the spec. as filed); (claim 21) a stopper (locking mechanism 294) that is configured to hold the self-expandable valve prosthesis within the hollow shaft (see Figs. 15D-E, [0089], & [0105]); (claim 26) a crimping tool (310, Fig. 15A) for a delivery system as defined claim 16 (see Fig. 15A and rejection of claim 16 above); (claim 27) a transfer tube (loading tube portion 320) configured to receive the self-expandable valve prosthesis in a compressed state (see Figs. 15A-B), so that the self-expandable valve prosthesis is fully capable of being loaded into the delivery system from both atrial and ventricular side in preparation of an antegrade or retrograde implant procedure (see [0103]-[0108], note that this is an intended use limitation, one could load the prosthesis into the delivery system from both atrial and ventricular side in preparation of an antegrade or retrograde implant procedure  if one desired to do so; note also that this is an intended use recitation and does not affect the structure of the claimed invention since the mitral valve prosthetic device is not positively claimed - a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) - see also MPEP 2114(11), which states that the manner of operating a device does not differentiate apparatus claims from the prior art); and (claim 28) a stopper (locking mechanism 294) for a delivery system as defined in claim 16 (see Figs. 15D-E, [0089], & [0105] and rejection of claim 16 above); 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quadri in view of US 2013/0079872 A1 to Gallagher (hereinafter “Gallagher”).
Quadri discloses the invention substantially as claimed as discussed above, however, with respect to claims 19-20, Quadri fails to specifically disclose wherein the distal tip is made of a soft elastomeric material, or wherein the distal tip includes an inflatable balloon.   Gallagher discloses, in the same field of endeavor of heart valve delivery devices (see abstract; Figs. 1-3; and [0024]-[0038] & [0049]-[0050]), a transcatheter delivery system for a self-expandable heart valve prosthesis comprising an atraumatic distal tip (104), wherein the distal tip is made of a soft elastomeric material or an inflatable balloon (see [0035], noting that balloon element 126 is a flexible member capable of expansion, therefore it is a soft elastomeric material) for the purpose of reducing the risk of damage to the walls of the body lumen or cavity during advancement (see [0050]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Quadri's device with the atraumatic tip of Gallagher in order to reduce the risk of damage to the walls of the body lumen or cavity during advancement.

Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quadri in view of US 2009/0192601 A1 to Rafiee et al. (hereinafter “Rafiee”).
Quadri discloses the invention substantially as claimed as discussed above, however, with respect to claim 22, Quadri fails to specifically disclose a purging system.  Rafiee discloses, in the same field of endeavor of heart valve delivery devices (see abstract, Figs. 1/11, and [0010]/[0062]), a purging system (vents 252), see [0065]) for the purpose of allowing fluids, such as saline, that is injected into the system to be able to escape the system to prevent increasing the pressure inside of the system (see [0062]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Quadri's device with the purging system taught by Rafiee in order to allow fluids, such as saline, that is injected into the system to be able to escape the system to prevent increasing the pressure inside of the system.

Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quadri in view of US 2018/0133007 A1 to Prabhu (hereinafter “Prabhu”).
Regarding claims 23-25, Quadri discloses the invention substantially as claimed as discussed above, however, Quadri fails to specifically disclose wherein the acutation mechanism includes 1) a mechanical or electric actuation device; 2) a hydraulic actuation device, or 3) a hybrid device with a mechanical, hydraulic, and electric element.  Rather, Quadri is silent as to the specific mechanism used, although he does teach an actuation mechanism, as discussed above.  Prabhu discloses, in the same field of endeavor of heart valve delivery devices (see abstract), that actuation mechanisms suitable for deploying a heart valve by advancing the valve out of the sheath or withdrawing the sheath from the valve include one or more of a hydraulic, electrical, or magnetic (interpreted to be mechanical, note also that the statement "one or more" is interpreted to cover a "hybrid device" including all three types of mechanisms) (see [0062]).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Quadri's device with the actuation mechanisms taught by Prabhu, as a matter of applying a known technique to a known device ready for improvement to yield predictable results (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)), as Quadri is silent as to a specific mechanism inferring that any known mechanism in the art is suitable, and Prabhu teaches a known technique for an actuation mechanism, and therefore applying Prabhu's known technique to Quadri's known device would have yielded the predictable result of providing a specific actuation mechanism which would perform the same function as the actuation mechanism suggested by Quadri.

Claims 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quadri in view of
US 2010/0256749 A1 to Tran et al. (hereinafter “Tran”).
Regarding claim 29, Quadri discloses (see abstract; Figs. 14A-15H; and [0090]-[0109]) a valve-cover (sheath 300) for a delivery system as defined in claim 16 (see rejection of claim 16 above), the valve cover including a layer of thin, flexible (see [0079]), and radially non-compliant material (inherently non-compliant radially in order to resist the expansion forces of the compressed stent-valve (if non-compliant radially, it would not be able to keep the stent-valve compressed)) to be implemented in an antegrade delivery system (Figs. 13A-C, implanted from the left atrium, which is "antegrade" as per Applicant's specification), wherein the layer of the valve-cover having a variable thickness (thickness varies due to presence of raised portion 306, see [0090] & Figures) with a thicker portion starting from a distal edge (seat 308) and for fitting with a rigid tip (276).
Quadri further discloses (claim 30) wherein the layer has a discontinuous thickness (discontinuous at raised portions 306, see [0090] & Figures); (claim 31) wherein the discontinuous thickness is formed in steps from a proximal edge to the distal edge (e.g., step where seat 308 is, and step where sheath begins to form raised portion 306 on opposing side, see Figures); and (claim 32) wherein the layer has a discontinuous thickness is formed in segments from a proximal edge to the distal edge (e.g., one segment where raised portions 306 is in different thickness than proximal segment where there are no raised portions).
With respect to claim 29, Quadri fails to specifically disclose wherein the valve cover is polymeric and where a radiopaque ring is placed near a distal edge.  Note that Quadri discloses that proper seating of the implant is confirmed via external imaging (see [0075]), and is silent as to the specific material that comprises the valve cover.  Tran discloses, in the same field of endeavor of heart valve delivery devices, a sheath (102) having a radiopaque marker band/ring (462) at a distal end (103) thereof (see [0034] and Fig. 4) for the purpose of aiding in fluoroscopic placement of the delivery catheter within a vessel (see [0034]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Quadri's device with the radiopaque marker of Tran in order to aid in fluorscopic placement (a known external imaging technique) of the delivery catheter within the target site of the body.  Moreover, Tran discloses that valve-covers can be made of polymers (see [0023]).  Therefore, it would have been further obvious to make the valve cover out of a polymer, since polymeric valve covers are known in the art, as evidenced by Tran, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771